Citation Nr: 1118637	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a contusion to the left thigh.

2.  Entitlement to service connection for residuals of a left knee disability, including as secondary to the residuals of a contusion of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1992 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a left thigh contusion and left knee disability.  Service treatment records (STRs) show that the Veteran was treated for a left thigh contusion and left knee injury in June 1993.  The Veteran alleges that he suffers limitation of motion of the knee and symptoms of numbness to the thigh and that he has self-medicated these conditions since service.

The connection between his alleged current problem from 2011 to the injury in 1993 is unclear from the record.  However, review of the record shows that the Veteran has not been provided a VA examination in conjunction with his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is competent to allege limitation of motion of the knee and related symptoms of the thigh.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the medical evidence fails to show a current disability, the Board finds that because the threshold is low, that the Veteran's allegations are sufficient to warrant a remand for a VA examination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's alleged left knee disability and residuals of a left thigh injury.  The claims file and a copy of this remand must be provided to the examiner for review and the examiner must indicate review of these items in the examination report.

The examiner should indicate whether the Veteran has a left knee disability and/or residuals of a left thigh injury.  If so, indicate whether it is at least as likely as not (50 percent or more) that the left knee and/or residuals of the left thigh injury had onset during or are in any way related to service.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

3.  Upon completion of the above, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


